 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00415-01-PHX-SMB
10                        Plaintiff,
                                                       DETENTION ORDER
11   v.
12   Viorel Sfarcioc,
13                        Defendant.
14
15          On April 25, 2019, Defendant appeared before this Court on a petition to revoke
16   conditions of release. The Court considered the information provided to the Court, and the
17   arguments of counsel, in determining whether the Defendant should be released on
18   conditions set by the Court.
19          The Court finds, by clear and convincing evidence, that Defendant has violated the
20   conditions of release and that there is no condition or combination of conditions available
21   to the Court that will reasonably assure the appearance of Defendant as required. 18 U.S.C.
22   § 3148(b).
23          IT IS THEREFORE ORDERED that Defendant be detained pending further
24   proceedings.
25          Dated this 25th day of April, 2019.
26
                                                              Honorable John Z. Boyle
27                                                            United States Magistrate Judge
28
